Citation Nr: 1453278	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than December 11, 1990, for the award of service connection and compensation for service-connected esophageal disability-for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The appellant is the widow of the Veteran who had active service from March 1953 to February 1955.

These matters come to the Board of Veterans' Appeals (Board) following a December 2013 Order from the United States Court of Appeals for Veterans Claims (CAVC) which partially vacated the Board's September 2012 decision.  The Court's Order granted a January 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  These issues were originally on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2009, the appellant withdrew her prior request for a Board hearing, in writing.  In May 2009, the appellant testified during a hearing before RO personnel.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO originally denied service connection for disability of the esophagus in a May 1957 rating decision; the Veteran did not appeal and the decision is final.

2.  The Veteran submitted a new claim of service connection for an esophageal disorder on May 25, 1966 which was not adjudicated until November 1997.

3.  The Veteran filed an additional claim for service connection for esophageal disability as secondary to his service connected anxiety reaction in December 1990.  

4.  In a November 1997 rating decision, the RO assigned an effective date of January 31, 1992, for the grant of service connection for esophageal disability.

5.  Since May 25, 1966, the Veteran has actively pursued a claim for service connection for esophageal disability.

6.  Resolving doubt in favor of the Veteran, for the period from May 25, 1966 to December 11, 1990, the Veteran's esophageal disability most closely approximates persistently recurrent epigastric distress and regurgitation accompanied by substernal pain, productive of considerable impairment of health; the disability did not most closely approximate manifestations of vomiting, weight loss, hematemesis, melena or anemia and did not produce severe impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 25, 1966, but no earlier, for esophageal disability, for accrued benefit purposes, are met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2013).

2.  The criteria for the assignment of a 30 percent disability rating, but no higher, for esophageal disability, for accrued benefit purposes, are met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (2011).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Through an August 2007 letter, the RO notified the appellant of elements to support a claim for DIC and accrued benefits.  While this notice letter did not fully comply with Hupp, the Board finds that any Hupp-related error neither prejudices the appellant nor requires remand for a new VCAA letter in this case.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action 'is essential for a proper appellate decision').  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  Here, the appellant and her representative have demonstrated actual knowledge of what is needed to establish an earlier effective date for a service-connected disability, for accrued benefit purposes.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007). 

Under these circumstances, the Board finds no prejudice to the appellant in proceeding with a final decision on these claims.  The RO will address any notice defect when effectuating an award for a service-connected disability, for accrued benefit purposes.  Accordingly, the appellant is not harmed by any defect with regard to the notice.

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the service treatment records and outpatient treatment records, and the Veteran's last terminal records.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

Law and Analysis

In June 2002, the Veteran contended that the November 1997 rating decision which granted service connection for a esophageal condition as secondary to the Veteran's service-connected anxiety condition was the product of clear and unmistakable error (CUE) because he had filed a reopened claim for service connection for esophageal disability on May 25, 1966; and that the disability was rated as 30 percent disabling, although considered a nonservice-connected disability at the time.

The September 2012 Board decision found CUE in the November 1997 rating decision which assigned an effective date of January 31, 1992, for the grant of service connection for esophageal disability and granted an effective date of December 11, 1990 for the assignment of a 60 percent disability evaluation for esophageal disability.  

The November 2013 JMR found that the Board's September 2012 decision provided an inadequate statement of reasons or bases for assigning an effective date of December 11, 1990 for the grant of service connection for the esophageal disability.  The JMR instructed the Board to not disturb that portion of the decision that found CUE in the November 1997 rating decision, granted service connection for the esophageal disability from December 11, 1990, and assigned a 60 percent disability evaluation for that time period.  The JMR noted that the Board had acknowledged that the Veteran's filed a claim to re-open received on May 25, 1966 but provided an unclear analysis for the basis of finding the May 25, 1966 claim was not pending.  Therefore, the Board will address entitlement to an earlier effective date and compensation prior to December 11, 1990, but will not revisit the question of whether CUE occurred in the November 1997, or the appropriate disability rating on and after December 11, 1990.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  Id.  These provisions apply only when such reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  Id.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The appellant's representative essentially contends that an earlier effective date than December 11, 1990, is warranted for the grant of a 60 percent rating for esophageal disability based on the May 1966 claim, discussed in greater detail below.  The Board finds, after a review of all the pertinent documents, that an effective date of May 25, 1966, but no earlier, is warranted for the grant of service connection.

In this regard, the Board notes that the Veteran was granted service connection for an anxiety condition (claimed as chest pains) in February 1955.  A rating decision in May 1957 denied service connection for disability of the esophagus.  The Veteran was notified of that action by official letter in June 1957.  He was advised of his appellate rights.  The Veteran did not submit a timely notice of disagreement with this determination and additional medical records pertaining to esophageal condition were not received during the one-year period after the June 1957 notification letter to the Veteran of the denial was mailed.  Hence, the determination became final and an effective date earlier than May 1957 may not be assigned.   

The Veteran submitted a claim of entitlement to an esophageal condition of 11 years that was received at the RO on May 25, 1966.  

In a June 1966 rating decision, the RO denied an increased rating for the Veteran's service connected nervous condition on the basis that the evidence did not reveal a change in current evaluation of the service-connected anxiety reaction condition and the evidence did not show the severity of the disability would schedularly establish entitlement to pension or unemployability.  The Board notes it appears the RO also considered the Veteran's claim as one for pension benefits, but that the severity of the disability at that time did not warrant entitlement.  The Veteran was notified by official letter in July 7, 1966 that his evaluation for a nervous condition continued.  However, the rating decision and notification letter did not address entitlement to service connection for an esophageal disorder.  

The Veteran filed a claim of service connection for an esophageal condition in December 11, 1990.  The Veteran was advised to submit additional evidence and the Veteran submitted a statement in March 5, 1991 that his service-connected anxiety disability had increased in severity because sometimes he could not finish a meal because food was regurgitated.  

The RO subsequently issued rating decisions in April 1991 and May 1991 finding that the evidence was insufficient to award pension benefits.  

The Board notes the record does not contain a decision on the Veteran's claim for service connection for esophageal disability, as secondary to his anxiety reaction, until the November 1997 rating decision, discussed below.

Again in a January 31, 1992 correspondence, the Veteran explained the connection between his service-connected anxiety reaction and his esophageal disability.  In a November 1997 rating decision, the RO granted service connection for esophageal disability, as secondary to the service-connected anxiety reaction, and assigned an initial noncompensable rating, effective January 31, 1992.  

In this case, further review of the evidence of record reveals that the Veteran filed a claim for service connection for esophageal disability on May 25, 1966.  As discussed above, the RO issued a decision in June 1966 which denied an increased rating for the Veteran's service connected nervous condition on the basis that the evidence did not reveal a change in current evaluation of the service-connected anxiety reaction condition and the evidence did not show the severity of the disability would schedularly establish entitlement to pension or unemployability.  However, the rating decision and the July 1966 notification letter did not specifically address entitlement to service connection for an esophageal disorder.  

The Veteran then submitted a December 11, 1990 statement where he contended that the disability was associated with his service-connected anxiety reaction.  The Veteran was advised to submit additional evidence, and he did so on March 5, 1991.  At that time the Veteran noted an increased severity of his service-connected anxiety reaction, and reported problems finishing meals.  The Veteran further explained the connection between his service-connected anxiety reaction and his esophageal disability in correspondence received on January 31, 1992.  Under these circumstances, the Board finds that the Veteran had been actively pursuing his claim for service connection for esophageal disability since May 25, 1966.

The record does not contain a decision on the Veteran's May 25, 1966 claim for service connection for esophageal disability until November 1997 when the RO granted service connection.

Accordingly, an effective date of May 25, 1966, for the grant of service connection for esophageal disability is warranted, for accrued benefit purposes.

As explained in the prior decision, the matter of the issue of entitlement to an earlier effective date for the Veteran's 60 percent rating is also at issue.  Given the award of entitlement to an effective date of May 25, 1966, for the grant of service connection, the issue essentially becomes one of determining the appropriate initial disability rating.  In short, the Board must consider not only whether a 60 percent rating is warranted prior to 1990, but also whether the Veteran met the criteria for any intermediate compensable disability rating for his esophageal disability from May 25,1966 to December 11, 1990 based on the evidence of record.

The RO has evaluated the Veteran's disability under Diagnostic Code 7204-7346, pertaining to hiatal hernia, as a maximum 60 percent disabling.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board notes that the contents of these diagnostic codes have remained essentially the same since 1966.

Pursuant to Diagnostic Code 7346, a 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain, all of which are productive of considerable impairment of health.  A maximum 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

By way of history, a November 1956 record documented a clinical record of Leukoplakia of the esophagus which was untreated and unchanged.  The Veteran reported symptoms of chest pain, difficulty in swallowing and several vomiting spells.  He had lost weight since the trouble started in 1954.  The record also indicates the Veteran was hospitalized from December 9, 1964 to January 12, 1965 because of regurgitation and substernal distress of approximately 10 years duration.  The Veteran had received esophageal dilatation with transient relief.  Over the span of his illness, the patient had lost 40 pounds and complained of severe difficulty in keeping down sufficient nourishment.  The Veteran underwent a Heller procedure cardiomyotomy on December 31, 1964.  The Veteran's course was uncomplicated and the patient was discharged.    

During the relevant rating period, the Veteran was hospitalized from April 15, 1966 to April 21, 1966 because of substernal pain and dysphia of possibly one week duration.  The Veteran was diagnosed with achalasia, post Heller procedure.  The record noted the Veteran underwent the above discussed cardiomyotomy.  The post-operative course was benign and a follow-up Barium Swallow showed satisfactory results, however, with markedly enlarged esophagus remaining.  Following his discharge from the hospital in January 1965 the Veteran did clinically well until approximately one week prior to the 1966 admission when he began to note vague substernal and epigastric discomfort with pain which usually occurred at night associated with mild but definite dysphagia once following meat.  The Veteran's symptoms of vague substernal and epigastric discomfort had not recurred since the 1965 visit.  The physical evaluation was within normal limits.  The chest X-ray showed no acute disease in the chest.  The esophagram and upper GI series showed an increase in dilatation in the esophagus with relative obstruction at the esophagogastric junction one year post heller procedure for achalasia.  After repeated questions of the patient and observation on the ward while eating a house diet, there was a failure to reveal any persistent or consistent symptoms of dysphagia.  Due to pressing domestic difficulties and dysphagia not being a current problem, it was elected to discharge the patient and follow him in the outpatient clinic and re-admit him for esophageal dilatation when such was indicated.  

A May 2000 opinion from a VA pulmonologist reported the claims file was reviewed.  The Veteran had chronic cough and vomiting since 1956 as per the records.  The symptoms caused recurrent cough and aspiration pneumonia.  The pneumonias, in turn, caused bilateral scarring of the lungs.  The scarring, in turn, caused restrictive ventilator impairment.  

The appellant, through her representative, reported in her May 2009 decision review officer hearing that the Veteran always suffered from achalasia and it had begun in service.  The condition was aggravated by his nervous condition in 1966.  

Resolving doubt in favor of the Veteran and in consideration of the lay statements provided, the Board finds that the most probative evidence of record shows that the Veteran's disability more closely approximates a considerable impairment of health based on symptoms of substernal and epigastric discomfort with pain, an episode of regurgitation and reports of dysphagia.  Therefore, the assignment of a 30 percent disability rating is warranted for esopohageal disability, for accrued benefits purposes.  

The Board notes that the Veteran had symptoms of weight loss and vomiting prior to 1966, however, at the time of the 1966 evaluation the Veteran's symptoms post-surgery did not include a report of material weight loss, vomiting, hematernessis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  Therefore, the preponderance of the evidence is against the claim for a higher disability rating for esophageal disability, for accrued benefits purposes, for the period prior to 1990. 

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of extraschedular ratings for the Veteran's service-connected esophageal disability, for accrued benefits purposes for this period.  According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected esophageal disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Specifically, the Veteran primarily reported substernal pain, dysphagia and epigastric discomfort.  As discussed above, the current 30 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An effective date of May 25, 1966, but no earlier, for the grant of service connection for esophageal disability is granted, for accrued benefit purposes.

Entitlement an evaluation of 30 percent disabling for esophageal disability, but no more, from May 25, 1966 to December 11, 1990, is granted, for accrued benefit purposes.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


